DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-13 are pending and examined. 
Election/Restrictions
3.	Applicant’s election without traverse of Group I, claims 1-13, and the following species: A3444T, P200R, C1161A, D286H, in the reply filed on November 8, 2021 is acknowledged.  Claims 1-13 are examined.  It is noted that the examination necessitated the search of additional species, as detailed in the rejection under 35 U.S.C. 102, below. 
Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
5.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee. Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112 - Indefiniteness
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “polynucleotide encoding a … promoter” renders the claim indefinite, because a promoter is a non-coding part of the gene, and is not “encoded” by a polynucleotide.  
In claims 3, 7, and 11, the phrase “wherein the second polynucleotide has increased expression, an altered expression pattern, or an increased copy number” renders the claim indefinite because the point of comparison for the relative terms 
Claim Rejections - 35 USC § 112(a)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
9.	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. v
the claimed invention.
	Applicant claims a plant of an agronomically elite soybean variety comprising a first polynucleotide of a hydroxymethyltransferase promoter operably linked to a second polynucleotide encoding a polypeptide having serine hydroxymethyltransferase activity 
	Applicant describes SEQ ID NO: 1 as the full-length nucleic acid sequence of the serine hydroxymethyltransferase gene, Glyma.08g109800 (syn. GmSHTM08), from the soybean line Essex, which line is described as susceptible to SCN (page 10, paragraph 0041; page 44, paragraph 00188; Sequence Listing on page 54).  Applicant describes SEQ ID NO: 2 as the amino acid sequence of a serine hydroxymethyltransferase from Essex soybeans, encoded by Glyma.08g109800 (see Sequence Listing on page 57).  Applicant describes SEQ ID NO: 3 as a promoter sequence of the Glyma.18g022500 gene (syn GmSNAP18), from Williams 82 soybean, encoding an alpha soluble NSF Glyma.18g022500 gene from Essex soybean (pages 58-59).  Applicant describes, in Figures 19 and 20, a number of soybean plants tolerant to SCN and comprising substitutions in the promoter and coding portions of the GmSHTM08 and GmSNAP18 genes. 
	Applicant does not describe the claimed genus, as broadly claimed.  The Federal Circuit has clarified the written description requirement. The Court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 48 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The Court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material”. Id. Further, the Court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus.” Id.
	In the instant case, the claims encompass any sequence having 95% identity to SEQ ID NO: 1-4; any “functional fragment” of said sequences, and any combination of the substitutions recited in claims 1, 2, 5, and 6.  The claims also encompass a plant with increased expression, altered expression pattern, or any increase in the copy number of polynucleotide encoding the polypeptides of SEQ ID NO: 2 or 4 or any of GmSNAP18 and GmSHTM08 genes (see, for example, Figure 20). This is not sufficiently representative of the claimed genus.  For example, there is no description of a plant comprising all of the recited substitutions in the promoter and the coding sequence of the two genes (as encompassed by the claims), nor a description of a scenario, wherein the expression of the GmSNAP18 and GmSHTM08 proteins is decreased, as encompassed by the term “altered expression pattern.” 
	Similarly, Applicant has not set forth the structure-function relationship for the claimed genus of plants, such as one of ordinary skill in the art would be able to envision which of the plants encompassed by the claims have increased SCN resistance, and which ones do not.  For example, there is no description of any “functional fragments” of either the promoters of SEQ ID NO: 1 and 3 or the proteins of SEQ ID NO: 2 and 4.  With regard to promoter sequences, it is well-known in the art that even a single nucleotide substitution can have an adverse effect on its function (see Kim et al (1994) Plant Mol. Biol. 24:105-107; Abstract).  Yet, the genus of variants of SEQ ID NO: 1 having 95% identity to it could comprise sequences with up to 207 substitutions anywhere along the sequence, which would amount to 4207 species, a number that is infinite in practical terms. This genus is not described.  For these reasons, it is unclear whether at the time of filing, Applicant was in possession of the invention as broadly claimed. 

Scope of Enablement
10.	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the SCN tolerant soybean plants comprising the specific combinations of substitutions in the promoter and the coding portions of the GmSNAP18 and GmSHMT08 genes, does not reasonably provide enablement for the invention as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
	Applicant claims a plant of an agronomically elite soybean variety comprising a first polynucleotide of a hydroxymethyltransferase promoter operably linked to a second polynucleotide encoding a polypeptide having serine hydroxymethyltransferase activity wherein the first polynucleotide comprises SEQ ID NO: 1, a sequence with at least 95% sequence identity thereto, or a full-length complement thereof or a functional fragment thereof, wherein said first polynucleotide comprises one or more mutations of SEQ ID NO: 1 selected from the group that comprises A3444T.  Applicant claims said plant, wherein the polypeptide comprises SEQ ID NO: 2, a sequence having 95% sequence 
	Applicant teaches that SEQ ID NO: 1 is the full-length nucleic acid sequence of the serine hydroxymethyltransferase gene, Glyma.08g109800 (syn. GmSHMT08), from the soybean line Essex, which line is described as susceptible to SCN (page 10, paragraph 0041; page 44, paragraph 00188; Sequence Listing on page 54).  Applicant teaches that SEQ ID NO: 2 is the amino acid sequence of a serine hydroxymethyltransferase from Essex soybeans, encoded by Glyma.08g109800 (see Sequence Listing on page 57).  Applicant teaches that SEQ ID NO: 3 is a promoter sequence of the Glyma.18g022500 gene (syn GmSNAP18), from Williams 82 soybean, encoding an alpha soluble NSF attachment protein; teaches that Williams 82 is a susceptible line (Sequence Listing on page 57; page 44, paragraph 00188).  Applicant teaches that SEQ ID NO: 4 is the full-length amino acid sequence of the alpha soluble NSF attachment protein encoded by the Glyma.18g022500 gene from Essex soybean (pages 58-59).  Applicant teaches, in Figures 19 and 20, a number of soybean plants GmSHTM08 and GmSNAP18 genes. 
	Applicant does not teach how to practice the invention through the full scope of the claims.  For example, Applicant has not taught how to make or use a “functional fragment” of the promoters of SEQ ID NO: 1 and 3 or the proteins of SEQ ID NO: 2 and 4.  As set forth above, with regard to promoter sequences, it is well-known in the art that even a single nucleotide substitution can have an adverse effect on its function (see Kim et al (1994) Plant Mol. Biol. 24:105-107; Abstract).  
	Similarly, while the claims encompass any “altered expression pattern” of the GmSHMT08 and GmSNAP18 genes, Applicant has not taught how to practice the invention wherein their expression is lower than that observed in soybean plants susceptible to soybean cyst nematode. 
	Moreover, the substitutions in the promoter and the coding sequences of the above two genes were determined in the context of the resistant plant’s native genomes, via haplotype comparison between susceptible and resistant soybean lines.  Yet, the claims encompass any soybean plant comprising said two genes, which is inclusive of the genes expressed off of an exogenous construct.  Applicant has failed to teach how to practice the instant invention in that scenario. 
	The teachings of the prior art suggest that it would unpredictable to attempt to practice the instant invention through the full scope of the claims.  For example, while the role of both GmSHMT08 and GmSNAP18 genes in soybean SCN resistance is well established, the molecular mechanisms involved remain to be elucidated (See, for example, Liu et al (Nature Comms. (2017) 8:14822; pages 1-11; see page 10, left col; . 
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (Nature (2012) 492:256-262), taken with the evidence of GenBank Accession Number KT873795 (submitted March 13, 2016), Patil et al (Plant Biotech. J. (2019) 17: 1595-1611), and the instant specification. 
	The claims are directed to a plant of an agronomically elite soybean variety, comprising the first polynucleotide representing a promoter of the gene encoding a polypeptide having serine hydroxymethyltransferase activity wherein the polynucleotide has 95% sequence identity to SEQ ID NO: 1, or any functional fragment thereof, 
	The claims are directed to the plant of claims 1 or 3, comprising a third and a fourth polynucleotides, wherein the third polynucleotide has at least 95% identity to SEQ ID NO: 3 or any functional fragment and comprising one of the recited substitutions, and the fourth polynucleotide is a soluble alpha NSF protein having at least 95% sequence identity to SEQ ID NO: 2 or any functional fragment thereof.  It is noted that the term “functional fragment” does not require any specific sequence. 
	Liu et la disclose soybean cultivar Forrest that is tolerant to SCN and comprises the P130R substitution relative to the susceptible line Williams 82 (Figure 2). The instant specification teaches that the substitution P130R in the SHMT protein corresponds to P200R in the instant SEQ ID NO: 2 (page 40, paragraph 00180; Fig. 3).  
The specification teaches that SEQ ID NO: 1 represents the wild-type SHMT promoter sequence (see page 54).  The alignment of the instant SEQ ID NO: 1 against the nucleic acid sequence of GenBank Accession Number KT873795, which represents the genomic sequence encoding the SHMT protein of the of the Forrest soybean line, 
Glycine max cultivar Forrest clone BAC B100B10 genomic sequence 
Sequence ID: KT873795.1 Length: 93011Number of Matches: 1

Query  3420  TTCAAAAGTAAAGTACAGTACTGCAGGAAACATGAGCATGTTCATAGATTAAAATTTAAA  3479
             |||||||||||||||||||||||| |||||||||||||||||||||||||||||||||||
Sbjct  4832  TTCAAAAGTAAAGTACAGTACTGCTGGAAACATGAGCATGTTCATAGATTAAAATTTAAA  4773

	Regarding SEQ ID NO: 3, the instant specification does not teach which nucleotide positions of SEQ ID NO: 3 correspond to which of the positions of the GmSNAP promoter shown in Fig. 20.  However, the comparison between the substitutions listed in claim 5 and the nucleotide changes shown in Figure 20A1-20A2 shows that the promoter of the Forrest cultivar comprises at least the T83A and the C57T substitutions. 
	Regarding the amino acid substitutions listed in claim 6, Figure 20A1 indicates that the Forrest soybean plants comprise an aspartate to tyrosine substitution at position 286.  In view of this evidence, the SCN tolerant cultivar of Liu et al will inherently comprise the claimed substitutions, and will comprise the functional fragments of the instant SEQ ID NO: 1-4, with said substitutions. 
	Patil et al provide evidence that an increase in the number of copies of both, GmSNAP18 and GmSMHT08 genes is required for SCN tolerance, with the presence of 2.89 copies of GmSNAP18 in the Forrest soybeans (see Abstract; Table 2).  In view of this evidence, the plants of Liu et al inherently comprise the number of copies of the “fourth” polynucleotide that would be at least 2, which would also be considered an increase over the number in susceptible plants (instant claims 7, 8, 11, and 12).  Finally, a plant part of claim 13 is inherently disclosed by the plants of Liu et al.  For these reasons the disclosure of Liu et al anticipates the invention of the instant claims.
Conclusion
12.	No claims are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.